In contrast, the action underlying this writ petition is an
                 interpleader action initiated by the attorney. In such an action, it is the
                 attorney, not his client, who is the plaintiff. Thus, as the plaintiff, the
                 attorney is a party to the action and has the right to appeal from any
                 adverse final judgement. See NRAP 3A(a). Moreover, in an interpleader
                 action, a final, appealable judgment is generally held to be one that grants
                 the interpleader request, discharges the plaintiff from further liability,
                 and adjudicates the claimants' competing interests in the funds placed
                 with the court.   See, e.g., Abex Corp. v. Ski's Enters., Inc., 748 F.2d 513,
                 515 (9th Cir. 1984); Custom One—Hour Photo of Ga. v. Citizens & S. Bank,
                 345 S.E.2d 147, 148 (Ga. Ct. App. 1986); Scruggs, Millette, Bozeman &
                 Dent, PA. v. Merkel & Cocke, P.A., 763 So. 2d 869, 872 (Miss. 2000); K & S
                 Interests, Inc. v. Tex. Am. Bank/Dallas,    749 S.W.2d 887, 889 (Tex. Ct.
                 App. 1988); see generally 44B Am. Jur. 2d Interpleader § 81. Thus, in this
                 case, petitioner had a right to appeal from the challenged March 18, 2015,
                 order, which discharged petitioner and adjudicated the non-defaulted
                 claimants' claims to the interpleaded funds. Because the right to appeal is
                 a plain, speedy, and adequate legal remedy precluding writ relief, NRS
                 34.160; NRS 34.330; Int? Game Tech., Inc. v. Second Judicial Dist. Court,
                 124 Nev. 193, 197, 179 P.3d 556, 558 (2008), we decline to consider this
                 writ petition. Accordingly, we
                             ORDER the petition DENIED.



                                                            Parraguirre


                                                                      LAI fi--C             J.
                                                            Douglas


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                      CHERRY, J., dissenting:
                                  I dissent. Because this writ petition was filed within the time
                      frame to appeal, I would convert this writ petition into an appeal.




                                                                                               J.




                      cc: Hon. Patrick Flanagan, District Judge
                           Golightly & Vannah, PLLC
                           Crystal A. Brown
                           Maupin, Cox & LeGoy
                           Laxalt & Nomura, Ltd./Reno
                           Washoe District Court Clerk




SUPREME COURT
        OF
                                                            3
     NEVADA


(0) 1947A    crtN).